DETAILED ACTION
Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. 
The applicant argues that: “The first chamber and the second chamber are not separate from the helium vessel 118 in Shen.” This argument is not persuasive because the container and the chamber of the prior art are inherently separate because they are separate structures. The claim language needs to further define how they are separate differently from the prior art to overcome the rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shen et al. (US 9322892).
In re claim 1, Shen, in figures 1-10, discloses a superconducting magnet, comprising: magnet coils including at least one group of outer coils (110) and at least one group of inner coils (106); a container (118) including an accommodating space that is enclosed by an inner wall of the container (any wall of the container meets this limitation); at least one first chamber that is disposed within the accommodating space and houses the at least one group of the inner coils, and separate from the container 
In re claim 2, Shen, in figures 1-10, discloses a third chamber disposed within the accommodating space, the at least one first chamber and the at least one second chamber being in fluid communication with each other through the third chamber (see figure below; figure 3 showing fluid communication, which is also inherent by nature of the third chamber positioning between the first and second chamber).
In re claim 3, Shen, in figures 1-10, discloses an intermediate support structure (124) disposed within the accommodating space; a first sealing structure (see figure 2 below) disposed within the accommodating space, the first sealing structure being located closer to a central axis of the superconducting magnet than the intermediate support structure; and -2-Response to Restriction RequirementAttorney Docket No.: 20618-0611 US00Application No.: 16/924,336Page 3 of 9a plate structure (see figure 2 below) disposed between the first sealing structure and the intermediate support structure, the plate structure, the first sealing structure, and the intermediate support structure being in a sealed connection (there are clearly no gaps between these structures, thus a sealed connection is present) the at least one first chamber being formed based on the intermediate support 
In re claim 6, Shen, in figures 1-10, discloses an inner support structure (108) disposed within the at least one first chamber, the at least one group of inner coils being disposed on the inner support structure; an outer support structure (112) disposed within the accommodating space, the at least one group of outer coils being disposed on the outer support structure, the intermediate support structure being located closer to the central axis of the superconducting magnet than the outer support structure; and a second sealing structure (see figure below) disposed within the accommodating space, the outer support structure being located closer to the intermediate support structure than second sealing structure, the at least one second chamber being formed based on the outer support structure and the second sealing structure (as seen in the figures).
In re claim 7, Shen, in figures 1-10, discloses a refrigeration device (138) configured to cool the cooling medium, the refrigeration device being thermally coupled with at least one of the at least one first chamber, the at least one second chamber, or the third chamber, the refrigeration device being disposed on the container, at least a portion of the refrigeration device being located outside the accommodating space (as seen in the figures).
In re claim 9, Shen, in figures 1-10, discloses a cooling chamber including the at least one first chamber, the at least one second chamber, and the third chamber (the .
Allowable Subject Matter
Claim 11 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




    PNG
    media_image1.png
    629
    639
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837